Exhibit 10(a)









 











Termination Agreement






between






ProGas Limited






and






North Jersey Energy Associates,
A Limited Partnership












 



 



 

 

TERMINATION AGREEMENT




THIS TERMINATION AGREEMENT (the "Agreement") is made this 9th day of August,
2002 (the "Effective Date") by and between PROGAS LIMITED, a Canada corporation
("ProGas"), and NORTH JERSEY ENERGY ASSOCIATES, A LIMITED PARTNERSHIP, a New
Jersey limited partnership ("NJEA") (each a "Party", and collectively the
"Parties").





WITNESSETH:




WHEREAS, ProGas and NJEA are parties to a Gas Purchase Contract (the "Contract")
dated May 12, 1988, as amended April 17, 1989, June 23, 1989, November 1, 1991
and July 30, 1993 pursuant to which ProGas sells natural gas to NJEA for
consumption at NJEA's 300 MW natural gas-fired electrical and steam generation
facility located in the Borough of Sayreville, New Jersey (the "Facility");




WHEREAS, the Parties desire to terminate the Contract prior to the expiration of
the term thereof pursuant to the terms and conditions set forth herein;




WHEREAS, the Parties agree that NJEA will pay to ProGas a Termination Payment
(as hereinafter defined) in consideration for ProGas' agreement to terminate the
Contract, on a date selected by NJEA;




WHEREAS, pursuant to an agreement (the "Firm Service Agreement") with TCPL (as
hereinafter defined), ProGas has obtained firm gas transportation service from
TCPL for the natural gas to be supplied to NJEA under the Contract, and will
incur costs in connection with such gas transportation arrangements in the event
that the Contract is terminated;




WHEREAS, pursuant to the ProGas/TransCanada NJ Assignment Agreement dated as of
July 30, 1993, by and between ProGas and TCPL (the "Assignment Agreement"),
ProGas collaterally assigned to TCPL certain payments due to ProGas from NJEA
under the Contract as security for payment of amounts due to TCPL under the Firm
Service Agreement;




WHEREAS, pursuant to the North Jersey Notice and Consent dated as of July 30,
1993, by and among ProGas, TCPL and NJEA, NJEA consented to such collateral
assignment and other terms and conditions under the Assignment Agreement;




WHEREAS, pursuant to Section 6.3 of the Assignment Agreement, ProGas may not
terminate the Contract without the prior written consent of TCPL;




WHEREAS, pursuant to the Bond Indentures (as hereinafter defined), NJEA is
prohibited from amending, modifying or terminating the Contract unless certain
requirements described therein have been satisfied;




WHEREAS, the Parties have agreed to a certain calculation methodology for
determining the amount of the Termination Payment, which will be based on
certain prevailing market conditions on the Termination Payment Calculation Date
(as hereinafter defined);




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:




1. DEFINITIONS; TERM; APPENDICES




In addition to terms defined in the recitals hereto, the following terms shall
have the meanings set forth below. Capitalized terms used in Appendices A, B, C
or D and not otherwise defined herein shall have the meanings set forth in or
contemplated by the TCPL Tariff.




1.1 Defined Terms.




"Actual TCPL Rate" means the actual all-in rate for firm transportation service
on the TCPL pipeline system from Empress, Alberta to Niagara Falls, Ontario as
set forth in the TCPL Tariff, converted to U.S. Dollars per million BTUs
("MMBtu") using the Spot Exchange Rate (as of the Termination Payment
Calculation Date), expressed in U.S. Dollars per MMBtu, assuming Full Monthly
Delivery under the Contract, and calculated in the same manner as the Current
TCPL Rate, but calculated with values in effect under the TCPL Tariff (whether
final or interim) as of the Termination Payment Calculation Date.




"Affected Producers" means the producers who have entered into long-term gas
purchase agreements with ProGas and who are entitled to cast ballots approving
or disapproving the pricing under the Replacement Resale Arrangement.




"Annual After Tax Discount Rate" means the agreed-upon proxy for ProGas' after
tax discount rate, equal to 6.98% and used for the calculation of the NYMEX
Reference Price and NYMEX Final Price.




"Approvals" has the meaning set forth in Section 13(f).




"Assignment Agreement" has the meaning set forth in the Recitals.




"Bond Indentures" means, collectively, the Trust Indenture dated as of November
15, 1994 among ESI Tractebel Funding Corp. (as successor to IEC Funding Corp.),
as Issuer, NJEA, Northeast Energy Associates, A Limited Partnership and State
Street Bank and Trust Company, as Trustee, as amended to date, and the Indenture
dated as of February 19, 1998 by and among ESI Tractebel Acquisition Corp., as
Issuer, Northeast Energy, L.P. and State Street Bank and Trust, as Trustee and
Collateral Agent, as amended to date, pursuant to which senior notes and
subordinated bonds, respectively, were issued to finance, in part, the Facility,
together with any successor loan and security documents resulting from a
refinancing, defeasance or exchange of such senior notes or subordinated bonds.




"Broker Quotes" means the written Mid-Market price quotations for calendar year
NYMEX Henry Hub Gas Prices obtained from OTC Brokers.




"Business Day" means Monday through Friday, excluding any day on which banks in
either Calgary, Alberta (Canada) or New York, New York (U.S.A.) are closed for
business.




"Calculation Period" means the period from January 1, 2002 through December 31,
2013.




"Claims" has the meaning set forth in Section 4.1.




"Closing Date" has the meaning set forth in Section 3.1.




"Commodity Component" has the meaning set forth in Section 3.2.




"Contract Termination Date" has the meaning set forth in Section 2.1.




"Corporate Approvals" has the meaning set forth in Section 2.6(d).




"Current TCPL Rate" means US$ 0.9669/MMBtu, as calculated and shown on Appendix
B and representing the current all-in TCPL rate for firm transportation service
on the TCPL pipeline system from Empress, Alberta to Niagara Falls, Ontario as
set forth in the TCPL Tariff as of the Effective Date, converted to U.S. Dollars
per MMBtus using the Spot Exchange Rate, as of the Effective Date, expressed in
U.S. Dollars per MMBtus, and calculated assuming Full Monthly Delivery under the
Contract.




"Effective Date" has the meaning set forth in the Preamble hereto.




"Eligible Broker Quotes" has the meaning set forth in Section 3.4(a)(ii).




"Estimated Commodity Component" means twelve million and seven hundred thousand
US dollars (U.S.$12,700,000).




"Estimated Termination Payment" means the sum of the Estimated Commodity
Component and the Estimated TCPL Transportation Component.




"Estimated TCPL Transportation Component" means eleven million and three hundred
thousand US dollars (U.S.$11,300,000).




"Facility" has the meaning set forth in the first Recital.




"Firm Service Agreement" has the meaning set forth in the Recitals.




"Full Monthly Delivery" means that 22,354 MCF (or the heat content equivalent
thereof as appropriate) of gas are delivered and purchased under the Contract on
each day of the delivery month.




"Gas True-Up Payment" has the meaning set forth in Section 3.5(a)(ii).




"Indenture Compliance Arrangement" has the meaning set forth in Section 2.4.




"Mid-Market" means the average of the "bid" and "offer" prices for natural gas.
If bid and offer pricing is not simultaneously available, then for the purposes
of this Agreement, the Mid-Market shall mean the "settlement" price published or
quoted by NYMEX on the day that such pricing was sought, or the price most
reasonably equivalent thereto.




"National Energy Board" means the National Energy Board, a Canadian governmental
agency established by the National Energy Board Act, Chapter N-7 of the
Consolidated Statutes of Canada, or any successor board, agency or governmental
authority.




"NYMEX" means the New York Mercantile Exchange, Inc.




"NYMEX Final Price" means the arithmetic average of the NYMEX Henry Hub Gas
Prices for each calendar year in the Calculation Period calculated as of the
Termination Payment Calculation Date in the same manner used to determine the
NYMEX Reference Price. An example of this calculation is shown on Appendix A.




"NYMEX Henry Hub Gas Prices" means the gas futures contract price for natural
gas delivered at Henry Hub in U.S. Dollars per MMBtu, for each year from 2002 up
to and including the year 2013 as determined in accordance with Section 3.4.




"NYMEX Price Differential" means the NYMEX Final Price minus the NYMEX Reference
Price. An example of this calculation is shown on Appendix A.




"NYMEX Reference Price" means the arithmetic average of the NYMEX Henry Hub Gas
Prices for each calendar year in the Calculation Period calculated as of the
Effective Date and shown on Appendix A.




"OTC Brokers" means the brokers listed on Appendix E and any other brokers
agreed to in writing by the Parties for the purpose of providing Broker Quotes;
provided, that any broker that is currently a counterparty to ProGas or NJEA or
who is in negotiations with ProGas or NJEA to become a counterparty to ProGas or
NJEA respectively under any contract or other business arrangement or who for
any other reason may not be a disinterested party for purposes of providing
fair, arms-length, unbiased quotations under this Agreement shall not be an OTC
Broker.




"Producer Approval" means a Finding of Producer Support (as defined in the
Alberta Natural Gas Marketing Act) issued by the Alberta Petroleum Marketing
Commission pursuant to the Alberta Natural Gas Marketing Act which evidences the
consent of the Affected Producers to the pricing under the Replacement Resale
Arrangement.




"ProGas Election Notice" has the meaning set forth in Section 3.1(b).




"Published Values" means for any month (i) with respect to historical periods,
the closing price for natural gas quoted on the New York Mercantile Exchange in
respect of that month for the final day of trading in which that month was the
prompt month or (ii) for all other months or periods, the price for natural gas
published by NYMEX in respect of that month or period on its website
(www.nymex.com/futures/innf.txt) in the table titled "NYMEX Futures Contract
Listing" under the column "Today's Settle" on the day in which the value is
sought, or if such website, table or column, as the case may be is discontinued
or no longer available, the correlative information available on such website or
on or through any successor or substantially equivalent information repository
agreed to by the Parties.




"Replacement Resale Arrangement" means the resale arrangement or arrangements
entered into or to be entered into by ProGas to resell gas volumes that would
otherwise have been sold or made available to NJEA under the Contract absent
the termination of the Contract pursuant to this Agreement.




"Required Ballots" has the meaning set forth in Section 2.3(b).




"Spot Exchange Rate" means the official rate of exchange for spot currency
conversion of U.S. Dollars to Canadian Dollars, as promulgated by the Bank of
Canada.




"TCPL" means TransCanada PipeLines Limited, a Canada corporation and its
successors and assigns.




"TCPL Consent" means the final and irrevocable consent of TCPL to the
termination of the Contract required under the Assignment Agreement and obtained
by ProGas pursuant to the terms hereof on terms and conditions reasonably
acceptable to each of ProGas and NJEA.




"TCPL Rate Percent Differential" means one hundred percent times (1) the Actual
TCPL Rate minus the Current TCPL Rate divided by (2) the Current TCPL Rate. An
example of this calculation is shown on Appendix B.




"TCPL Tariff" means TCPL's Transportation Tariff in respect of the TCPL Mainline
as currently is in force and in effect and as filed with the National Energy
Board and includes the Firm Service Agreement. 




"TCPL Transportation Component" has the meaning set forth in Section 3.2.




"Termination Election Date" has the meaning set forth in Section 3.1.




"Termination Payment" means the amount to be paid by NJEA to ProGas in
consideration for the termination of the Contract on the Contract Termination
Date, as determined as set forth in Section 3.2, consisting of the sum of the
Commodity Component and the TCPL Transportation Component, the spreadsheet
showing the final calculations of which shall be attached hereto as Appendix D.




"Termination Payment Calculation Date" has the meaning set forth in Section 3.1.




"Valuation Option Period" means the thirty (30) calendar-day period beginning
fifteen (15) calendar days prior to and including the Termination Election Date
and ending fifteen calendar days from the Termination Election Date. For
example, if the Termination Election Date is December 16, 2002, the Valuation
Option Period would begin December 1, 2002 and end December 30, 2002.




"Visible Market" means for any NYMEX Henry Hub Gas Price during any year, the
Published Values or the Broker Quotes meeting the criteria set forth in
Section 3.4(a)(ii).




1.2 Calculational Appendices.




(a) Appendices A through C to this Agreement set forth specific numerical values
used to calculate various components of the Estimated Termination Payment and
sample numerical values used to calculate a sample Termination Payment, which
sample values shall be replaced with actual values (as of the Termination
Payment Calculation Date) in order to calculate the actual Termination Payment,
which shall be set forth on Appendix D. The Parties acknowledge and agree that
the mathematical operations (addition, subtraction, multiplication and division)
performed on the numerical values contained or to be contained in Appendices A
through D in order to calculate the Termination Payment are embedded as
functions in the Excel Spreadsheet.




(b) It is the intent of the Parties that the provisions of Articles 1 through 18
of this Agreement shall be construed consistently with Appendices A through D
and sample calculations contained therein, and that together such provisions and
appendices shall embody the agreement of the Parties with respect to the
calculation of the Termination Payment.




2. TERMINATION; CONTRACT TERMINATION DATE; CONDITIONS PRECEDENT.




2.1 Termination of Contract. Subject to the terms and conditions set forth below
and provided that the Contract Termination Date occurs on or prior to March 31,
2003, the Parties agree to terminate the Contract, which shall have no further
force and effect as of 9:59 a.m. (Eastern time) on the day following the
Contract Termination Date, and agree to execute and deliver on the Closing Date
to each other a written acknowledgement of such termination; provided, however,
the obligation of either Party to pay the Gas True-Up Payment or of NJEA to pay
for natural gas delivered for the period up to 9:59 a.m. on the day following
the Contract Termination Date shall survive the termination of the Contract.
Subject to Section 2.2, the Contract Termination Date shall be the later of
(i) December 31, 2002 and (ii) the Closing Date.




2.2 Termination of Agreement. This Agreement shall be effective as of the
Effective Date. If the Contract Termination Date does not occur on or prior to
March 31, 2003 (or such later date as extended by mutual written agreement of
the Parties) (the "Expiration Date"), this Agreement shall terminate effective
12:01 a.m. Eastern time on April 1, 2003 and the Contract shall continue
unamended and unaffected by virtue of this Agreement provided, however, such
termination shall not release either Party from any Claims by the other Party
that it did not use commercially reasonable efforts in connection with its
obligations under Sections 2.3 or 2.4 as applicable.




2.3 ProGas Covenants Pending Closing.




(a) Beginning on the Effective Date, ProGas shall use commercially reasonable
efforts to obtain, at its sole cost and expense, as promptly as practicable:




(i) the TCPL Consent and




(ii) the Producer Approval.




(b) ProGas shall promptly and with due diligence following the Effective Date
solicit in writing the consent of the Affected Producers to the pricing under
the Replacement Resale Arrangement, and shall, following receipt of the
requisite number of ballots from such Affected Producers (the "Required
Ballots"), petition the Alberta Petroleum Marketing Commission to issue, on a
expedited basis, a Finding of Producer Support (as defined in the Natural Gas
Marketing Act). ProGas shall provide NJEA with periodic status reports as to its
undertaking with respect to the TCPL Consent, the Required Ballots, and the
Producer Approval, and shall provide NJEA with written notice within three (3)
Business Days of receipt of each of the TCPL Consent and the Producer Approval.




(c) If ProGas has not obtained the Producer Approval within thirty (30) days of
the Effective Date, it shall so notify NJEA in writing of such fact, together
with its best estimate of whether, and if applicable the date by which, it
expects Producer Approval to be obtained, and NJEA shall have the right to
terminate this Agreement within ten (10) days of such notice by delivering a
notice of termination of this Agreement to ProGas; provided however, if ProGas
has obtained the Required Ballots within thirty (30) days of the Effective Date
and such Required Ballots are sufficient in ProGas' reasonable judgment to
require the Alberta Petroleum Marketing Commission to issue a Finding of
Producer Support, then ProGas shall have the right, but not the obligation, to
irrevocably waive the condition precedent set forth in Section 2.5(d) by
delivering to NJEA written notice of such waiver, in which case NJEA shall not
have the right to terminate the Agreement pursuant to this Section 2.3(c). For
the avoidance of doubt, if ProGas waives the condition precedent set forth in
Section 2.5(d) in accordance with this section, and subsequent thereto, the
Alberta Petroleum Marketing Commission fails to issue, refuses to issue or
rescinds the issuance of a Finding of Producer Support, ProGas shall not be
relieved from its obligation to consummate the transactions contemplated herein
and shall bear all risk and costs associated therewith.




(d) If NJEA terminates this Agreement by delivery of a termination notice in
accordance with Section 2.3(c), this Agreement shall terminate as of the date of
such notice and be of no further force and effect. In the event of such
termination, the Contract shall continue in full force and effect; provided,
however, such termination shall not release either Party from any Claims by the
other Party that it did not use commercially reasonable efforts in connection
with its obligations under Sections 2.3 or 2.4 as applicable.




(e) ProGas covenants and agrees that once any of the TCPL Consent, the Required
Ballots or the Producer Approval is obtained, ProGas shall not take or consent
to the taking of any action to rescind, cancel or abrogate the effectiveness or
finality of the TCPL Consent, the Required Ballots or the Producer Approval.




2.4 NJEA Covenants Pending Closing.




(a) Beginning on the Effective Date, NJEA shall use commercially reasonable
efforts and due diligence to obtain, at its sole cost and expense, as promptly
as practicable, (a) the Corporate Approvals and (b) at least one of the
following (as the case may be, an "Indenture Compliance Arrangement")
(1) alternative gas supply arrangements on terms and conditions reasonably
acceptable to it that will permit the termination of the Contract in accordance
with the requirements of the Bond Indentures, (2) a restructuring of its power
purchase agreement with Jersey Central Power & Light Company on terms and
conditions reasonably acceptable to NJEA that will allow for the termination of
the Contract in accordance with the requirements of the Bond Indentures, (3) a
refinancing on terms and conditions reasonably acceptable to it that will
release NJEA from the covenants under the Bond Indentures so that termination of
the Contract is not a breach or violation under the Bond Indentures, or
(4) other arrangements reasonably acceptable to it that will permit the
termination of the Contract in accordance with the requirements of the Bond
Indentures. ProGas acknowledges and agrees that NJEA shall have the right to
elect, in its sole and absolute discretion, which Indenture Compliance
Arrangement NJEA shall endeavor to obtain in accordance with this section. NJEA
shall provide ProGas with periodic status reports as to its undertaking with
respect thereto, and shall provide ProGas with written notice within three (3)
Business Days of finalization of the terms of an Indenture Compliance
Arrangement.




(b) NJEA covenants and agrees that once an Indenture Compliance Arrangement or
the Corporate Approvals have been obtained in accordance with Section 2.4(a),
NJEA shall not take any action to rescind, cancel or abrogate the effectiveness
or finality of the Indenture Compliance Arrangement or the Corporate Approvals;
provided, however, it is understood and agreed that the finality of any
Indenture Compliance Arrangement shall be contingent upon receipt of the
Corporate Approvals.




2.5 Conditions Precedent to Obligations of ProGas. ProGas' obligation to effect
the transactions set forth herein is subject to the satisfaction at or before
the Closing Date of the following conditions (any of which ProGas may waive):




(a) Representations and Warranties. All of the representations and warranties of
NJEA in Section 14 shall be true and correct in all respects as though made on
and as of the Closing Date (unless the incorrectness of such representations and
warranties does not have a material adverse effect on the rights of ProGas), and
NJEA shall have delivered a certificate, duly executed by an authorized officer,
with respect to such representations and warranties. NJEA shall have performed,
or caused to be performed, all of the agreements and covenants to be performed
by it under this Agreement as of the Closing Date, unless the non-performance of
such agreements and covenants does not have a material adverse effect on the
rights of ProGas hereunder.




(b) No Legal Restraint. Neither Party shall be subject to any order, decree,
injunction, or other legal restraint or prohibition of a court or agency of
competent jurisdiction which enjoins, prohibits or materially interferes with
the consummation of the closing on the Closing Date or the termination of the
Contract on the Contract Termination Date.




(c) TCPL Consent. The TCPL Consent shall have been obtained and remain in full
force and effect.




(d) Producer Approval. ProGas shall have obtained the Producer Approval.




(e) Payment of Estimated Termination Payment. NJEA shall have paid to ProGas the
Estimated Termination Payment and, if the Closing Date occurs after December 31,
2002, the amount set forth in Section 3.5(a)(ii).




(f) Release. NJEA shall have executed and delivered to ProGas the release
contemplated in Section 4.1.




(g) Termination Acknowledgement. NJEA shall have executed and delivered to
ProGas the termination acknowledgement contemplated in Section 2.1.




2.6 Conditions Precedent to Obligations of NJEA. NJEA's obligation to effect the
transactions set forth herein is subject to the satisfaction at or before the
Closing Date of the following conditions (any of which NJEA may waive):




(a) Representations and Warranties. All of the representations and warranties of
ProGas in Section 13 shall be true and correct in all respects as though made on
and as of the Closing Date (unless the incorrectness of such representations and
warranties does not have a material adverse effect on the rights of NJEA), and
ProGas shall have delivered a certificate, duly executed by an authorized
officer, with respect to such representations and warranties. ProGas shall have
performed, or caused to be performed, all of the agreements and covenants to be
performed by it under this Agreement as of the Closing Date, unless the
non-performance of such agreements and covenants does not have a material
adverse effect on the rights of NJEA hereunder.




(b) No Legal Restraint. Neither Party shall be subject to any order, decree,
injunction, or other legal restraint or prohibition of a court or agency of
competent jurisdiction which enjoins, prohibits or materially interferes with
the consummation of the closing on the Closing Date or the termination of the
Contract on the Contract Termination Date.




(c) TCPL Consent. The TCPL Consent shall have been obtained.




(d) NJEA Corporate Approvals. All partnership and corporate approvals of
(i) NJEA and its general partner and limited partners, (ii) FPL Group, Inc., FPL
Energy LLC and/or FPL Group Capital Inc. (as the case may be) and
(iii) Tractebel Power Inc., Tractebel North America Inc., Tractebel Electricity
and Gas International S.A., and Tractebel S.A. (as the case may be) that are
required for the consummation of the transactions contemplated herein or hereby,
including without limitation, the termination of the Contract, the payment of
the Termination Payment and the consummation of an Indenture Compliance
Arrangement, shall have been obtained (collectively, the "Corporate Approvals").




(e) Producer Approval. The Producer Approval shall have been obtained (except to
the extent waived by ProGas pursuant to Section 2.3(c)).




(f) Indenture Compliance Arrangement. An Indenture Compliance Arrangement shall
have been obtained in accordance with Section 2.4 and remain in full force and
effect.




(g) Release. ProGas shall have executed and delivered to NJEA the release
contemplated in Section 4.2.




(h) Termination Acknowledgement. ProGas shall have executed and delivered to
NJEA the termination acknowledgement contemplated in Section 2.1.




3. TERMINATION ELECTION DATE; CALCULATION OF TERMINATION PAYMENT; TERMINATION
PAYMENT DATE.




3.1 Termination Election Date, Closing Date, and Termination Payment Calculation
Date.




(a) At any time following receipt of the TCPL Consent and the Producer Approval
described in Section 2.3 and following NJEA's obtaining an Indenture Compliance
Arrangement and the Corporate Approvals as described in Section 2.4 and prior to
the date that is five (5) Business Days prior to March 31, 2003 (as such date
may be extended by written agreement of the Parties), NJEA shall deliver to
ProGas a written notice in accordance with Section 5 containing (i) the date of
such notice (the "Termination Election Date") and (ii) NJEA's elected date for
the payment to ProGas of the Estimated Termination Payment, which date (the
"Closing Date") shall be at least two (2) Business Days but no more than fifteen
(15) calendar days following the Termination Election Date, except in
circumstances where the Termination Election Date falls on or after March 17,
2003 in which event the Closing Date shall be at least two (2) Business Days
following the Termination Election Date but no later than March 31, 2003. NJEA
shall pay to ProGas the Estimated Termination Payment on the Closing Date in
accordance with Section 3.5.




(b) On or before the fifth Business Day following the last day of the Valuation
Option Period, or such other date as agreed to by the Parties, ProGas will
provide NJEA with notice (the "ProGas Election Notice") setting forth (i) the
date as of which ProGas desires to calculate the Termination Payment, which date
may be any Business Day falling within the Valuation Option Period (the
"Termination Payment Calculation Date") and (ii) the amount of the Termination
Payment calculated as provided in this Agreement.




(c) The Parties acknowledge and agree that the Closing Date may occur prior to
the Contract Termination Date, and in such case, nothing in this Agreement shall
relieve or excuse ProGas or NJEA from the performance of their respective
obligations under the Contract through 9:59 a.m. (Eastern time) on the day
following the Contract Termination Date or excuse NJEA from its obligation to
pay for gas delivered through such time.




3.2 Calculation of Termination Payment. The Termination Payment shall equal the
sum of the Commodity Component and the TCPL Transportation Component. The
"Commodity Component" means an amount equal to (1) the Estimated Commodity
Component plus (2) the product of -US$2,000,000 times the NYMEX Price
Differential. The "TCPL Transportation Component" means an amount equal to (1)
the Estimated TCPL Transportation Component plus (2) the product of -US$300,000
times the TCPL Rate Percent Differential. An example of this calculation is
shown on Appendix C. Notwithstanding the foregoing, the Termination Payment
shall be at least twenty-two million U.S. dollars (US$22,000,000) but shall in
no event exceed twenty-eight million U.S. dollars (US$28,000,000).




3.3 Determination of Actual TCPL Rate. As of the Termination Payment Calculation
Date, ProGas will determine whether the rates payable by ProGas under the Firm
Service Agreement have changed such that the Actual TCPL Rate is different from
the Current TCPL Rate, with the understanding that only changes in the rates
approved by the Canadian Regulatory Authorities (as such term is defined in the
Contract) and in effect (whether as final or interim rates) on the Termination
Payment Calculation Date will be considered in making such determination. If
there have been no changes in the rates, the TCPL Rate Percent Differential
shall equal zero for purposes of calculating the TCPL Transportation Component.
If the rates have changed, then the Actual TCPL Rate will be calculated in the
same manner as the Current TCPL Rate, and the TCPL Rate Percent Differential
determined. An example calculation is shown on Appendix B.




3.4 Determination of NYMEX Henry Hub Gas Prices. The calendar year NYMEX Henry
Hub Gas Prices used to calculate the NYMEX Reference Price as of the Effective
Date have been determined and are set forth in Appendix A. The NYMEX Henry Hub
Gas Prices used to determine the NYMEX Final Price shall be determined as
follows as of the Termination Payment Calculation Date:




(a) Use of Visible Market.




(i) For each calendar year in the Calculation Period for which Published Values
for each month of such calendar year exist, the NYMEX Henry Hub Gas Price in
respect of that calendar year shall be the arithmetic average of the Published
Values for that calendar year ;




(ii) For each calendar year in the Calculation Period for which Published Values
are not available for each month of such calendar year, the Parties shall
negotiate in good faith to agree upon stipulated values for the NYMEX Henry Hub
Gas Price for such calendar year. If the Parties cannot so agree within five (5)
Business Days, then ProGas shall obtain, as promptly as commercially practicable
and to the extent reasonably available, at least two Broker Quotes for each
NYMEX Henry Hub Gas Price for those years during the Calculation Period for
which Published Values are not available for each month of the calendar year and
shall provide to NJEA copies of all data, quotes and other information provided
by the OTC Brokers in connection with such Broker Quotes. All Broker Quotes
obtained pursuant to this section shall be averaged, and Broker Quotes for any
given NYMEX Henry Hub Gas Price for any given year that are no greater than
105%, and no less than 95%, of the average of the Broker Quotes obtained for
such NYMEX Henry Hub Gas Price for such year or partial year shall be "Eligible
Broker Quotes" and all other Broker Quotes shall be disregarded for the purposes
of this section. The arithmetic average of the Eligible Broker Quotes obtained
for each NYMEX Henry Hub Gas Price for each year shall be the NYMEX Henry Hub
Gas Price for such year for purposes of calculating the NYMEX Final Price.




(b) Absence of a Visible Market for Certain NYMEX Henry Hub Gas Prices. If
neither Published Values nor Eligible Broker Quotes are available to determine
the NYMEX Henry Hub Gas Price for any calendar year in the Calculation Period,
ProGas shall calculate the arithmetic average percentage change in the Visible
Market for each of the NYMEX Henry Hub Gas Prices for all of the years during
the Calculation Period for which Visible Market values for NYMEX Henry Hub Gas
Prices are available (the "Deviation Percentage"). The Deviation Percentage
shall be computed as (1) one hundred percent (100%) times (2) the simple sum of
the Visible Market values for NYMEX Henry Hub Gas Prices for each NYMEX Henry
Hub Gas Price for each year divided by (3) the simple sum of the analogous NYMEX
Henry Hub Gas Prices for the correlative years used to calculate the NYMEX
Reference Price. If the Deviation Percentage is:




(i) less than or equal to 2%, then the NYMEX Henry Hub Gas Prices for which
there is no Visible Market for purposes of calculating the NYMEX Final Price
will be the correlative NYMEX Henry Hub Gas Price used to calculate the NYMEX
Reference Price as set forth in Appendix A.




(ii) greater than 2%, then (A) the Parties will select by mutual agreement a
third-party consultant who has commercial expertise in gas price forecasting,
long-term gas forward contract pricing and valuation, or other relevant
expertise, and (B) such third-party consultant shall, as promptly as practicable
but within (15) Business Days of being engaged (or such longer period of time as
agreed to by the Parties), provide calendar year NYMEX Henry Hub Gas Prices
which, absent manifest error, will be used for the calculation of the NYMEX
Final Price for which neither Published Values nor Eligible Broker Quotes are
available. The Parties will equally share the cost of engaging the third-party
consultant. If the Parties cannot agree upon the selection of the third-party
consultant within five (5) Business Days from the date on which the Deviation
Percentage is calculated, then each Party shall select a third-party consultant
and those two consultants shall select a third consultant. All three consultants
shall independently provide calendar year NYMEX Henry Hub Gas Prices. The third
consultant's calendar year NYMEX Henry Hub Gas Prices shall be used in the
calculation of the NYMEX Final Price, provided that each of such third
consultant's prices for any calendar year shall not be lower than the lower of
the first two consultants' prices for such year nor higher than the higher of
the first two consultants' prices for such year.




3.5 Payment of Termination Payment; True-Up Following the Closing Date.




(a) Estimated Termination Payment and Payment for Gas Deliveries.




(i) On the Closing Date, subject to the satisfaction or waiver of the conditions
set forth in Section 2.5 or Section 2.6 hereof (as applicable), NJEA shall pay
to ProGas the Estimated Termination Payment in immediately available funds,
payable by wire transfer to ProGas as follows:




Pay Through:




Bank of America N.T. and S. A.
ABA 026009593
Account Number 6550826336




For transfer to:




Toronto Dominion Bank, Transit 80609
FCT ProGas USA, Inc.




Favor:




806090805 7316591
ProGas U.S.A., Inc.
BP Center
16th Floor
240 4th Avenue S.W.
Calgary, Alberta




or to such other banking institution designated in writing by ProGas at least
two Business Days prior to the Closing Date. Such funds shall be timely wired so
as to be received and confirmed on or before the close of business on the
Closing Date of the receiving banking institution designated by ProGas in
accordance with the previous sentence.




(ii) If the Closing Date occurs after December 31, 2002, NJEA shall pay ProGas
on the Closing Date, in addition to the Estimated Termination Payment, and in
the manner set forth in Section 3.5(a)(i), for all gas that will have been
delivered, but not yet paid for, up to 9:59 am Eastern Time on the day following
the Contract Termination Date. ProGas will, at least one Business Day before the
Closing Date, prepare and deliver to NJEA a final billing statement setting
forth the amounts owing for such gas deliveries (which shall be calculated using
NJEA's monthly nomination applicable to the month during which the Contract
Termination Date is to occur); such amount will include all Commodity Charges
and the full Monthly Demand Charge for each month in which deliveries were made.
For clarity, the Monthly Demand Charge under the Contract will not be pro-rated
for partial months. Within five (5) Business Days following the Closing Date,
the Parties shall determine whether the amount paid by NJEA on the Closing Date
in respect of gas deliveries through 9:59 a.m. Eastern time on the day following
the Contract Termination Date, as set forth in the final billing statement
referenced above, was less than or greater than the amount due under the
Contract. If such amount was in excess of the amount due under the Contract,
ProGas shall pay NJEA the amount of such excess, and if such amount was less
than the amount due under the Contract, NJEA shall pay ProGas the amount of such
deficiency (in either case, the "Gas True-Up Payment") as set forth in
Section 3.5(b).




(iii) If the Closing Date occurs on or prior to December 31st, 2002, billing and
payment shall be made in accordance with the payment schedule set forth in the
Contract.




(b) True-Up Following the Closing Date. Promptly following calculation of the
Termination Payment as provided in Section 3.1(b), the Parties shall calculate
the difference between the Termination Payment and the Estimated Termination
Payment. If the Termination Payment exceeds the Estimated Termination Payment,
NJEA shall pay such excess amount to ProGas within five (5) Business Days
following the date that the ProGas Election Notice is received by NJEA in
immediately available funds, payable by wire transfer to ProGas as follows:




Pay Through:




Bank of America N.T. and S. A.
ABA 026009593
Account Number 6550826336




For transfer to:




Toronto Dominion Bank, Transit 80609
FCT ProGas USA, Inc.




Favor:




806090805 7316591
ProGas U.S.A., Inc.
BP Center
16th Floor
240 4th Avenue S.W.
Calgary, Alberta




or to such other banking institution designated in writing by ProGas at least
two Business Days prior to such date. If the Estimated Termination Payment
exceeds the Termination Payment, ProGas shall pay such excess amount to NJEA,
together with the Gas True-Up Payment, if any, within five (5) Business Days
following the date of the ProGas Election Notice immediately available funds,
payable by wire transfer to the banking institution, ABA routing number,
beneficiary and account number designated in writing by NJEA at least two
Business Days prior to such date. Such funds shall be timely wired so as to be
received and confirmed on or before the close of business on the date such funds
are due to the receiving banking institution designated by NJEA or ProGas in
accordance with the foregoing.




4. MUTUAL RELEASES.




4.1 On the Closing Date, NJEA shall execute and deliver to ProGas a release,
effective as of 9:59 am Eastern Time on the day following the Contract
Termination Date, on behalf of itself and any and all of its predecessors and
successors in interest to the Contract and the mutual rights and obligations
thereunder or contemplated therein, releasing and forever discharging ProGas and
any and all of its present, former and future directors, managers, officers,
trustees, representatives, employees, attorneys, advisors, agents, stockholders,
partners, members, affiliates, predecessors, legal representatives, successors
and assigns (a) from any and all claims, actions, complaints, causes of action,
judgments, liabilities, obligations, damages, debts, demands or suits
(collectively, "Claims"), at law or in equity, known or unknown, that NJEA ever
had, now has or hereafter can, shall or may have against ProGas arising out of
or in connection with the execution, performance or nonperformance of the
Contract and (b) from any and all Claims based on tort theories, at law or in
equity, known or unknown, that NJEA ever had, now has or hereafter can, shall or
may have against ProGas arising out of or in connection with any business or
activities of ProGas relating to the Contract.




4.2 On the Closing Date, ProGas shall execute and deliver to NJEA a release,
effective as of 9:59 am Eastern Time on the day following the Contract
Termination Date, on behalf of itself and any and all of its predecessors and
successors in interest to the Contract and the mutual rights and obligations
thereunder or contemplated therein, releasing and forever discharging NJEA and
any and all of its present, former and future directors, managers, officers,
trustees, representatives, employees, attorneys, advisors, agents, stockholders,
partners, members, affiliates, predecessors, legal representatives, successors
and assigns (a) from any and all Claims, at law or in equity, known or unknown,
that ProGas ever had, now has or hereafter can, shall or may have against NJEA
arising out of or in connection with the execution, performance or
nonperformance of the Contract and (b) from any and all Claims based on tort
theories, at law or in equity, known or unknown, that ProGas ever had, now has
or hereafter can, shall or may have against NJEA arising out of or in connection
with any business or activities of NJEA relating to the Contract.




4.3 Notwithstanding delivery of the releases given pursuant to Section 4.1 and
4.2, ProGas shall have the right to sell and deliver gas under the Contract
through 9:59 a.m. (Eastern time) on the day following the Contract Termination
Date, and NJEA shall be obligated to pay for such gas pursuant to the Contract,
and Sections 4.1 and 4.2 shall not release the Parties from their respective
obligations to deliver and pay for gas through 9:59 a.m. (Eastern Time) on the
day following the Contract Termination Date.




5. NOTICES.




Any notice from one Party to the other shall be given in writing and shall be
deemed to be given (1) as of the date transmitted by telecopier and received in
full prior to the close of normal business hours of the recipient, (2) the day
after the date sent by overnight courier or other means of next day personal
delivery, or (3) the date of delivery by hand. For the purposes of this Section
5, such notices shall be mailed to the following respective addresses or the
following respective telecopier numbers or to such others as may be hereafter
designated by either Party:




If to NJEA:  

North Jersey Energy Associates, A Limited Partnership
c/o Northeast Energy, LP
FPL Energy, LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Nathan E. Hanson, Business Manager
Phone: 561-625-7421
Facsimile: 561-691-7309




If to ProGas:  

ProGas Limited
1600, 240 4th Avenue S.W.
Calgary, Alberta
Canada T2P 2H8
Attention: Kevin Olsen, Vice President Marketing
Telephone: (403) 233-1096
Facsimile: (403) 233-5655




6. INTEGRATION AND FURTHER ASSURANCES.




Provided the Closing Date occurs, this Agreement and any amendments hereto prior
to the Expiration Date and all releases, acknowledgments, documents and
agreements collateral hereto contain the entire agreement and understanding
between the Parties, their agents, employees and affiliates as to the subject
matter contained herein and therein and supersede all prior agreements and
understandings relating to the subject matter hereof. At any time and from time
to time, upon the reasonable request of a Party, the other Party shall promptly
execute and deliver any and all further instruments and documents and take such
further action as the requesting Party may request in order to fully perform and
carry out the terms of this Agreement.




7. NON-WAIVER.




No failure by either Party or any of its agents to exercise, no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, and, in addition, no provision of
this Agreement shall be considered waived by either Party except when such
waiver is given in writing. The failure of either Party to insist in any one or
more instances upon strict performance of any of the provisions of this
Agreement or to take advantage of any of its rights hereunder shall not be
construed as a waiver of any such provisions or the relinquishment of any such
rights for the future, but the same shall continue and remain in full force and
effect.




8. ASSIGNMENT OR TRANSFER OF INTEREST.




This Agreement shall be binding upon and inure to the benefit of the respective
heirs, administrators, representatives, executors, successors and permitted
assigns of the Parties hereto; provided, however, that neither Party may assign,
sell, transfer or in any other way convey its or his rights, duties or
obligations under this Agreement, either in whole or in part, without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld or delayed).




9. NO THIRD PARTY BENEFICIARIES.




The Parties do not intend to create rights in, or grant remedies to, any third
party as a beneficiary of this Agreement or of any duty, covenant, obligation or
understanding established under this Agreement.




10. EFFECT OF SECTION HEADINGS.




Section headings appearing in this Agreement are inserted for convenience only,
and shall not be construed as interpretations of text.




11. GOVERNING LAW.




This Agreement shall be interpreted, governed and construed under the laws of
the Province of Alberta, Canada (without giving effect to its conflict of laws
provisions which could apply the law of another jurisdiction). All disputes
arising between the Parties concerning the construction or enforcement of this
Agreement that the Parties are unable to settle between themselves shall be
submitted to a trial by judge. The Parties hereby waive any rights to a trial by
jury. All proceedings shall be held in Alberta. The Parties hereby consent to
jurisdiction in Alberta and agree that Alberta is a convenient venue for any
proceedings between the Parties.




12. SEVERABILITY




If any term or provision of this Agreement or the interpretation or application
of any term or provision to any prior circumstance is held to be unenforceable,
illegal or invalid by a court or agency of competent jurisdiction, the remainder
of this Agreement and the interpretation or application of all other terms or
provisions other than those which are unenforceable, illegal or invalid shall
not be affected thereby, and each term and provision shall be valid and be
enforced to the fullest extent permitted by law.




13. REPRESENTATIONS AND WARRANTIES OF PROGAS.




ProGas makes no representations and warranties except as expressly stated
herein. ProGas represents and warrants to NJEA as of the date hereof as follows:




(a) ProGas is a corporation duly organized, validly existing and in good
standing under the laws of Canada and is duly qualified to transact business and
is in good standing in each jurisdiction where failure to so qualify would have
a material adverse effect on the performance by ProGas of its obligations under
this Agreement. ProGas has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of, and the performance by
ProGas of its obligations under this Agreement have been duly and validly
authorized by all necessary corporate action of ProGas. This Agreement has been
duly and validly executed and delivered by ProGas and constitutes its valid
legal and binding obligation, enforceable against ProGas in accordance with its
terms (except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws from time to
time in effect that affect creditors' rights generally and subject to the
qualification that general equitable principles may limit the enforcement of
certain remedies).




(b) The execution and delivery of this Agreement by ProGas, the fulfillment of
and the compliance by ProGas with this Agreement, and the consummation by ProGas
of the transactions described herein, do not and will not (i) violate or
conflict with any provisions of ProGas' Articles of Incorporation, Bylaws, or
any other governing documents, (ii) violate, conflict with or result in the
breach or termination of any agreement or instrument to which ProGas is a party
or is bound by and which could have an adverse effect on the consummation or
performance or consummation and performance by ProGas of the transactions
contemplated by this Agreement, provided that the TCPL Consent is obtained and
remains in full force and effect, or (iii) violate or conflict with any law,
rule, ordinance, regulation, judgment, order, injunction, decree or award that
applies to or binds ProGas or any of its assets.




(c) (i) ProGas has good, valid and marketable title to the Contract and
(ii) except pursuant to the Assignment Agreement, ProGas has not assigned or
otherwise transferred to any third party any of its rights, duties, liabilities
or obligations under this Agreement or the Contract.




(d) There is no action, suit, claim, arbitration, proceeding, investigation or
litigation pending against ProGas or, to the best of ProGas' knowledge,
threatened against or involving ProGas, its property, the Contract, or this
Agreement or any of the transactions contemplated herein or therein, at law or
in equity, before or by any court, arbitrator or governmental authority, which
could have an adverse effect on the consummation and/or performance by ProGas of
the transactions contemplated by this Agreement, including without limitation
the termination of the Contract. No governmental agency or authority has at any
time given notice of intention to commence or, to the best of ProGas' knowledge,
commenced any investigation relating to the legal right of ProGas to perform its
obligations under this Agreement, which could have an adverse effect on the
consummation and/or performance by ProGas of the transactions contemplated by
this Agreement, including without limitation the termination of the Contract.




(e) Prior to the date hereof, the Contract has not been amended other than as
set forth in the Recitals hereto and is in full force and effect, and
constitutes a valid and binding obligation of, and is legally enforceable in
accordance with its terms against ProGas. ProGas has complied in all material
respect with the Contract and is not in default thereunder, and there has not
occurred any event which (whether with or without notice, lapse of time or both)
would constitute such a default under the Contract by ProGas.




(f) Except for the TCPL Consent and the Producer Approval, which ProGas will
endeavor to obtain as provided in Section 2.3, ProGas has obtained all permits,
licenses, approvals, consents and exemptions (collectively, "Approvals")
required for ProGas to perform its obligations under this Agreement and to
terminate the Contract, required by applicable laws, statutes, rules and
regulations in effect as of the date hereof, and (i) each such Approval was duly
obtained, validly issued, and is in full force and effect and all applicable
appeal periods with respect thereto have expired or the right to appeal by all
parties entitled to appeal has been irrevocably waived, (ii) ProGas has complied
with all material conditions stated in such Approvals which are required to have
been complied with as of the date hereof and (iii) ProGas is not in default of
any provision of such Approvals and no basis exists for invalidating, revoking
or terminating any such Approval.




(g) No finder, broker or agent has been employed, appointed or authorized to act
on ProGas' behalf in connection with the transactions contemplated by this
Agreement.




14. REPRESENTATIONS AND WARRANTIES OF NJEA.




NJEA makes no representations and warranties except as expressly stated herein.
NJEA represents and warrants to ProGas as of the date hereof as follows:




(a) NJEA is a limited partnership validly existing and in good standing under
the laws of the State of New Jersey, and is duly qualified to transact business
and is in good standing in each jurisdiction where failure to so qualify would
have a material adverse effect on the performance by NJEA of its obligations
under this Agreement. NJEA has all requisite limited partnership power and
authority to execute and deliver this Agreement and, subject to receipt of the
Corporate Approvals, to consummate the transactions contemplated hereby and
thereby. The execution and delivery of, and the performance by NJEA of its
obligations under this Agreement have been duly and validly authorized by all
necessary limited partnership action of NJEA. This Agreement has been duly and
validly executed and delivered by NJEA and constitutes its valid and binding
obligation, enforceable against NJEA in accordance with its terms (except to the
extent that enforcement may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws from time to time in effect that
affect creditors' rights generally and subject to the qualification that general
equitable principles may limit the enforcement of certain remedies).




(b) The execution and delivery of this Agreement by NJEA, the fulfillment of and
the compliance by NJEA with the respective terms and provisions of this
Agreement, and the consummation by NJEA of the transactions described herein do
not and will not (i) violate or conflict with any provisions of NJEA's limited
partnership agreement or other governing documents, (ii) provided that each of
the TCPL Consent and an Indenture Compliance Arrangement is obtained and remains
in full force and effect, violate, conflict with or result in the breach or
termination of any agreement or instrument to which NJEA is a party or is bound
by and which could have an adverse effect on the consummation or performance, or
consummation and performance, by NJEA of the transactions contemplated by this
Agreement, or (iii) violate or conflict with any law, rule, ordinance,
regulation, judgment, order, injunction, decree or award that applies to or
binds NJEA or any of its assets.




(c) (i) NJEA has good, valid and marketable title to the Contract and
(ii) except as contemplated in the Contract, or the Bond Indentures, NJEA has
not assigned or otherwise transferred to any third party any of its rights,
duties, liabilities or obligations under this Agreement or the Contract.




(d) There is no action, suit, claim, arbitration, proceeding, investigation or
litigation pending against NJEA or, to the best of NJEA's knowledge, threatened
against or involving NJEA, its property, the Contract, or this Agreement or any
of the transactions contemplated herein or therein, at law or in equity, before
or by any court, arbitrator or governmental authority, which could have an
adverse effect on the consummation and/or performance by NJEA of the
transactions contemplated by this Agreement, including without limitation the
termination of the Contract. No governmental agency or authority has at any time
given notice of intention to commence or, to the best of NJEA's knowledge,
commenced any investigation relating to the legal right of NJEA to perform its
obligations under this Agreement, which could have an adverse effect on the
consummation and/or performance by NJEA of the transactions contemplated by this
Agreement, including without limitation the termination of the Contract.




(e) Prior to the date hereof the Contract has not been amended other than as set
forth in the recitals hereto and is in full force and effect, and constitutes a
valid and binding obligation of, and is legally enforceable in accordance with
its terms against NJEA. NJEA has complied in all material respects with the
Contract and is not in default thereunder, and there has not occurred any event
which (whether with or without notice, lapse of time or both) would constitute
such a default under the Contract by NJEA.




(f) No finder, broker or agent has been employed, appointed or authorized to act
on NJEA's behalf in connection with the transactions contemplated by this
Agreement.




(g) Except for an Indenture Compliance Arrangement and the Corporate Approvals
which NJEA will endeavor to obtain as provided in Section 2.4, NJEA has obtained
all Approvals required for NJEA to perform its obligations under this Agreement
and to terminate the Contract required by applicable laws, statutes, rules and
regulations in effect as of the date hereof, and (i) each such Approval was duly
obtained, validly issued, and is in full force and effect and all applicable
appeal periods with respect thereto have expired or the right to appeal by all
Parties entitled to appeal has been irrevocably waived, (ii) NJEA has complied
with all material conditions stated in such Approvals which are required to have
been complied with as of the date hereof and (iii) NJEA is not in default of any
provision of such Approvals and no basis exists for invalidating, revoking or
terminating any such Approval.




15. COUNTERPART EXECUTION.




This Agreement may be executed in counterpart, no one copy of which need be
executed by both NJEA and ProGas. A valid and binding contract shall arise if
and when counterpart execution pages are executed and delivered by NJEA and
ProGas.




16. CONTRACT VALIDITY.




Neither Party shall initiate or assert in any regulatory, judicial, arbitral or
administrative proceeding that (1) it has been damaged due to the termination of
the Contract as of the Contract Termination Date or (2) it acted imprudently in
its agreement to terminate the Contract.




17. INDEMNITY.




(a) Each Party shall be liable to and shall defend, indemnify and hold harmless
the other Party and its and their respective directors, officers, members,
partners, shareholders, employees, managers, agents, trustees, beneficiaries,
representatives, lenders, affiliates, successors and permitted assigns (each an
"Indemnified Person") for, from and against any and all claims, liabilities,
obligations, actions, demands, judgments, losses, costs, expenses (including
reasonable legal fees on a solicitor and own client basis incurred in connection
therewith), suits, proceedings and damages (but expressly excluding
consequential, indirect, exemplary, special, incidental, economic or punitive
losses, damages or claims including, without limitation, losses of profit)
asserted against or suffered or incurred by any Indemnified Person in connection
with breach of this Agreement by the indemnifying Party; provided, however, that
in the event any Claim results from the joint or concurrent negligence or
willful misconduct of, or breaches of this Agreement by, both Parties, each
Party shall be liable under this indemnification provision in proportion to its
relative degree of fault.




(b) In the event that a Party is obligated to indemnify and hold harmless any
Indemnified Person pursuant to this Section 17, the amount owing to the
Indemnified Person shall be the amount of such Indemnified Person's actual,
reasonable, documented out-of-pocket costs, net of any insurance or other
recovery actually received by the Indemnified Person.




18. AMENDMENT.




This Agreement may be amended, modified or supplemented only by written
agreement signed by both Parties.






IN WITNESS WHEREOF, the undersigned have consented and caused this Agreement to
be executed as of the date first indicated above.



NORTH JERSEY ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 

By:

Northeast Energy, LP
Its General Partner




By:


ESI Northeast Energy GP, Inc.
Its Administrative General Partner






By:




MICHAEL LEIGHTON

 







 

Michael Leighton
Senior Vice President






PROGAS LIMITED






By:




R. M. KOWCH

 







 

R.M. Kowch
Vice President, Gas Supply and Producer Relations






By:




KEVIN C. OLSEN

 







 

Kevin C. Olsen
Vice President, Marketing



 

 

APPENDIX A

CALCULATION OF NYMEX REFERENCE PRICE and
EXAMPLE CALCULATIONS OF NYMEX FINAL PRICE and
NYMEX PRICE DIFFERENTIAL



NYMEX Reference Price

         

Year

NYMEX
($US/mmBTU)

 

Annual After Tax
Siscount Rate

PV of Price















       

6.98%

                 

2002

 

2.9600

     

1.000

 

2.960

2003

 

3.6260

     

1.000

 

3.626

2004

 

3.8090

     

0.935

 

3.560

2005

 

3.8420

     

0.874

 

3.357

2006

 

3.8510

     

0.817

 

3.145

2007

 

3.8710

     

0.763

 

2.955

2008

 

3.9060

     

0.714

 

2.788

2009

 

3.9460

     

0.667

 

2.632

2010

 

3.9910

     

0.624

 

2.489

2011

 

4.0410

     

0.583

 

2.355

2012

 

4.0960

     

0.545

 

2.232

2013

 

4.1560

     

0.509

 

2.117















       

9.030

 

34.216

         

34.216

Divided By

9.030

Equals

$3.789











                             

NYMEX Price Differential (example)

         

$3.774

Minus

$3.789

Equals

(0.0152)













 

 

 

 

NYMEX Final Price (Example)

         

Year

NYMEX
($US/mmBTU)

 

Annual After Tax
Discount Rate

PV of Price















       

6.98%

                 

2002

 

2.9811

     

1.000

 

2.981

2003

 

3.5922

     

1.000

 

3.592

2004

 

3.7651

     

0.935

 

3.519

2005

 

3.8030

     

0.874

 

3.323

2006

 

3.8196

     

0.817

 

3.120

2007

 

3.8396

     

0.763

 

2.931

2008

 

3.9067

     

0.714

 

2.788

2009

 

3.8722

     

0.667

 

2.583

2010

 

3.9553

     

0.624

 

2.466

2011

 

3.9834

     

0.583

 

2.322

2012

 

4.0537

     

0.545

 

2.209

2013

 

4.4074

     

0.509

 

2.245















       

9.030

 

34.080

         

34.080

Divided By

9.030

Equals

$3.774













 

 

 

 

 

 

Initialized as to correctness

   

for ProGas







   

for NJEA









 

 

APPENDIX B

CALCULATION OF CURRENT TCPL RATE and
EXAMPLE CALCULATIONS OF ACTUAL TCPL RATE and
TCPL RATE PERCENT DIFFERENTIAL



 

Current TCPL Rate

                         

Monthly
Volume
mmBTU

Fuel
%

Demand
$C/GJ/
Month

Demand
(Pressure)
$C/GJ/
Month

Demand
$C/
Month

Commodity
$C/GJ

Commodity
$C/Month

Fuel Cost
$C/GJ

Fuel
$C/Month

Total
Charge
$C/Month

Spot
Exchange
Rate
$C/$US

Total
Charge
$US/Month

Current
TCPL Rate
$US/mmBTU



                         

679,934

1.0656

$33.2493

$0.09995

$794,392

0.04822

$34,937

$0.2886

$209,136

$1,038,465

1.5796

$657,423

$0.9669





















































Note: Fuel Cost based on the current TCPL fuel percentage and the average
monthly price at Empress to be paid in 2003, as reasonably determined by the
Parties





















































Actual TCPL Rate (Example)

                         

Monthly
Volume
mmBTU

Fuel
%

Demand
$C/GJ/
Month

Demand
(Pressure)
$C/GJ/
Month

Demand
$C/
Month

Commodity
$C/GJ

Commodity
$C/Month

Fuel Cost
$C/GJ

Fuel
$C/Month

Total
Charge
$C/Month

Spot
Exchange
Rate
$C/$US

Total
Charge
$US/Month

Current
TCPL Rate
$US/mmBTU



                         

679,934

1.0656

$31.25

$0.09995

$746,51

0.05000

$36,226.9

$0.3700

$268,079

$1,051,057

1.6000

$656,911

$0.9661





















































Note: Fuel Cost based on the current TCPL fuel percentage and the average
monthly price at Empress to be paid in 2003, as reasonably determined by the
Parties























































TCPL Rate Percent Differential (Example)

                                   

$.966

   

Minus

   

$0.967

 

Equals

 

(0.001

)

                                           

(0.001

)

 

Divided By

   

$0.967

 

Times

 

100

 

Equals

 

(0.08

)





































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initialized as to correctness

   

for ProGas







   

for NJEA









 

 

APPENDIX C

EXAMPLE CALCULATION OF TERMINIATION PAYMENT



 

Commodity Component (From Example on Appendix A)

                     

(0.0152)

 

Times

$

(2,000,000

)

     




Plus  




$




12,700,000      




Equals


$




12,730,337





















                                                           

TCPL Transportation Component (From Example on Appendix B)

                     

(0.08)

 

Times

$

(300,000

)

     




Plus  




$




11,300,000      




Equals


$




11,323,368





















                                                           

Termination Payment (Example)

                     

$12,730,337

 

Plus

$

11,323,368

 

Equals

$

24,053,705























 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initialized as to correctness

   

for ProGas







   

for NJEA









 

APPENDIX D

ACTUAL CALCULATION OF TERMINATION PAYMENT
(TO BE ATTACHED HERETO FOLLOWING THE CLOSING DATE)



 

 

 

 

APPENDIX E

APPROVED OTC BROKERS



 

1. Mancapital LLC
2. Spectron Energy Inc.
3. Morgan Stanley
4. Bank of Montreal
5. Deutsche Bank
6. Bank of America
7. Edf Mann
8. APB Energy, Inc.



 